Citation Nr: 0923668	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.   06-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
reopened and denied a claim for service connection for PTSD.  
This issue was reopened and remanded by the Board in July 
2007 for further development.  

In April 2007, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the Veteran is seeking entitlement to 
service connection for PTSD.  He essentially contends that, 
in July 1990, he was raped by one of his platoon mates, and 
now has PTSD as a result of that attack.  During the course 
of this appeal, the Veteran reported that he described some 
details of this event during a background investigation for 
Top Secret clearance a few months later.

Consequently, in July 2007, the Board requested that the 
AMC/RO contact the USA Central Personnel Security Clearance 
Facility (CCF) in Fort George G. Meade, Maryland 20755-5250 
in an effort to obtain any supporting documentation 
surrounding the Certification of Clearance and/or Security 
Determination for Top Secret clearance that was given to the 
Veteran in November 1990.  The AMC/RO was specifically 
directed to request any documentation that was made about 
reports of a sexual assault in July 1990.  It was further 
noted that, if the facility was unable to provide information 
regarding the stressor alleged by the Veteran, it should 
provide specific confirmation of that fact.

The Board notes that a letter was sent to the USA Central 
Personnel Security Clearance Facility in Fort George C. 
Meade, Maryland 20755-5250 in April 2008, requesting that any 
supporting documentation be provided surrounding the 
Certification of Clearance/Security Determination for Top 
Secret clearance that was given to the Veteran in November 
1990.  It was also requested that information be provided 
regarding the Veteran's alleged assault and being sent home 
on a hardship, which was discussed during the background 
investigation for Top Secret Clearance.  The claims folder 
contains no response to this request.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Furthermore, VA is under a duty to make as many 
requests as are necessary to obtain records in the custody of 
a Federal department or agency, unless those records are 
shown to be unavailable.  38 C.F.R. § 3.159(c)(2) (2008). 

Therefore, in light of the fact that it was expressly 
requested that, if the facility is unable to provide 
information regarding the stressor alleged by the Veteran, it 
should provide specific confirmation of that fact, and the 
claims file contains no response whatsoever with regard to 
this request, the Board finds that the remand directives have 
not been substantially complied with, and that a new remand 
is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the United 
States Army Central Personnel Security 
Clearance Facility in Fort George G. 
Meade, Maryland 20755-5250 in efforts to 
obtain any supporting documentation 
surrounding the Certification of 
Clearance and/or Security Determination 
for Top Secret clearance that was given 
to the Veteran in November 1990.  
Specifically, the AMC/RO should request 
any documentation that was made about 
reports of a sexual assault in July 1990.  

If the facility is unable to provide 
information regarding the stressor 
alleged by the Veteran, it should provide 
specific confirmation of that fact. 
 
2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the January 2009 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




